DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 11/22/2021 has been entered.  Claim 1 has been amended.  Claims 16-21 have been added.  Claims 1-14 and 16-21 are still pending in this application, with claim 1 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11-14, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mouchon et al. (US 2010/0311267 Hereinafter Mouchon) in view of Holzer (US 6113416).
Regarding claim 1, Mouchon teaches a lamp socket (5 and 7, Fig. 4) for a lamp base (31 and 32, Fig. 4), in particular a pin-based lamp base (42, 31 and 32; Fig. 4), comprising 

the cavity is adapted for receiving a connector casing (32, Fig. 4) of the lamp base, 
a bottom (15, Fig. 2, also shown as being holes in Fig. 4 while not specifically pointed out as being 15) of the cavity comprises a receptacle (there 16 is shown in Fig. 2, the holes are also pointed out in Fig. 4 specifically they correspond to the projection pins, also the top side of the holes of 27 shown in Fig. 5) for receiving a connector pin (31, Fig. 6) of the pin-based lamp base outside of the cavity (Figs. 4-6).
Mouchon fails to teach a height of the cavity corresponds to at least a length of the connector pin. 
Holzer teaches a height of the cavity (area inside of 6, Fig. 1) corresponds to at least a length of the connector pin (3, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the height of the cavity of Mouchon be at least a length of the connector pin as taught by Holzer, in order to provide a suitable connection between the lighting device and the socket or prevent the installer from being shocked during installation. Additionally, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

2, Mouchon teaches the receptacle is positioned at the bottom of the cavity and projects away from the cavity in a vertical direction (specifically the holes pass down, Figs. 4-6), wherein the receptacle is adapted for establishing an electrically conductive connection of the connector pin (31) to an electrical contact (15, Fig. 5) of the lamp socket (Fig. 5). 

Regarding claim 3, Mouchon teaches the housing entirely frames the receptacle and the electrical contact in the lateral directions (Figs. 5 and 6). 

Regarding claim 4, Mouchon teaches the housing projects beyond the receptacle in the vertical direction.
Mouchon fails to explicitly teach the housing projects beyond the receptacle in the vertical direction by at least 5 mm.
Examiner takes official notice in pointing out that one of ordinay skill in the art would understand from looking at the drawings that the housing of Mouchon extends a distance beyond the receptacle in the vertical direction by at least 5mm when considering the relative distances shown.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the housing of Mouchon project beyond the receptacle in the vertical direction by at least 5 mm, in order to provide a housing that adequately protects the receptacle and given that Mouchon teaches that it does extend past the receptacle merely without the specific requirement of the 5 mm.

5, Mouchon teaches the electrical contact has a first part (bottom of 27), which is electrically conductively connected to the receptacle (30), and a second part (opposite end of 15 where there is just one pin), which extends away from the receptacle (Paragraph 0076) in the vertical direction (height direction, Fig. 5), wherein the second part (the thickness of 27) is directly enclosed by an electrical insulation (the body of 7) and entirely framed by the housing (7, Fig. 5) in the lateral directions (Fig. 5). 
Mouchon wherein a length of the second part is at least 5 mm.
Examiner takes official notice in pointing out that one of ordinary skill in the art would understand from looking at the drawings that the second part of the electrical contact extends at least 5mm.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the second part of Mouchon be at least 5 mm, in order to provide a housing that adequately protects the second part and given that Mouchon teaches the pins protruding into 27 a given distance.

Regarding claim 6, Mouchon teaches a shape of the cavity corresponds to a shape of the connector casing of the lamp base (Figs. 4 and 5). 

Regarding claim 7, Mouchon fails to teach wherein the shape of the cavity corresponds to a rectangular cuboid with at least one socket chamfer. 
Examiner points out that it would be obvious to change the shape of the socket in order to accommodate different light sources as needed.


Regarding claim 11, Mouchon teaches a connector casing (42, Fig. 5) and a connector pin (31, Fig. 5), wherein the lamp base is adapted for being received by a lamp socket according to claim 1 (Fig. 6). 
Regarding claim 12, Mouchon fails to explicitly teach an extension of the connector casing (area inside of 6, Fig. 1) along the main extension direction of the connector pin corresponds to at least a length of the connector pin. 
Holzer teaches an extension of the connector casing along the main extension direction of the connector pin corresponds to at least a length of the connector pin (3, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the height of the cavity of Mouchon be at least a length of the connector pin as taught by Holzer, in order to provide a suitable connection between the lighting device and the socket or prevent the installer from being shocked during installation. Additionally, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably 

Regarding claim 13, Mouchon fails to teach wherein the shape of the cavity corresponds to a rectangular cuboid with at least one socket chamfer. 
Examiner points out that it would be obvious to change the shape of the socket in order to accommodate different light sources as needed.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the cavity correspond to a rectangular cuboid with at least one socket chamfer, in order to accommodate a different shaped light source. Additionally, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding claim 14, Mouchon teaches the lighting device comprising a lamp base according to claim 11.
Mouchon fails to explicitly teach wherein an operating voltage of the lighting device is at least 50 V. 
Examiner points out that it would have been obvious to have the operating voltage of the lighting device be 50V in order to compensate for different light sources and different circuit setups.


Regarding claim 16, Mouchon teaches the bottom of the cavity is formed by an electrically insulating plate (specifically this is implicitly taught given that in the cavity wasn’t electrically insulating when the pins protrude through they would contact the plate and short circuit the power source) which has a recess (the recess being the hole shown in Fig. 4 also pointed out generally where 16 is located in Fig. 3) formed therein, wherein the receptacle is mounted in the recess outside of the cavity (Figs. 3 and 4).

Regarding claim 17, Mouchon teaches a clamp (33, Fig. 5); and
a spring (19, Fig. 5, Paragraph 0075) tat biases the clamp.

Regarding claim 18, Mouchon teaches the bottom of the cavity is formed by an electrically insulating plate (specifically this is implicitly taught given that in the cavity wasn’t electrically insulating when the pins protrude through they would contact the plate and short circuit the power source) having a hole (27, Figs. 4 and 5) formed therein; and
the clamp is positioned at the hole so as to provide a feedthrough for inserting the connector pin of the pin-based lamp base into the clamp (Figs. 4-6 mainly Fig. 6).

19, Mouchon teaches a shape of the cavity is a negative of a shape of the connector casing (Figs. 4 and 6 specifically the shape of the cavity exactly fits the connector casing and the base of 42 presses directly next to the holes 27).

Regarding claim 20, Mouchon teaches the receptacle does not extend into the cavity (Figs. 3 and 4).

Regarding claim 21, Mouchon teaches the cavity and the receptacle co-terminate at a plane that extends substantially perpendicular to the height of the cavity (Figs. 3 and 4).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mouchon et al. (US 2010/0311267 Hereinafter Mouchon) in view of Pujol (US 5261833).
Regarding claim 8, Mouchon fails to teach the specifics of an opening or mechanical fastener.
Pujoi teaches the housing (10, Fig. 1) comprises an opening (102, generally where 98 is pointing to in Fig. 3, column 3 line 29-40) for receiving a mechanical fastener (98, Fig. 3) for mechanically fastening the lamp socket (10) to an object (30, Fig. 1), in particular a luminaire (specifically it is connected to a lighting deivice via 30), wherein the opening is positioned at the bottom (20a) of the cavity (34, Fig. 3 shich is generally where 98 is located, column 3 line 29-40).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the connection method of Pujoi to the bottom of the cavity of Mouchon, 
Mouchon in view of Pujoi fail to explicitly teach wherein the opening is positioned at the bottom of the cavity and designed such that a distance of the mechanical fastener and the bottom of the cavity is at least 5 mm.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the distance of the mechanical fastener and the bottom of the cavity of  Mouchon in view of Pujoi being at least 5 mm, in order to ensure that there is sufficient room that an electrical connection is not made as well as providing sufficient space for the fastener.

Regarding claim 9, Mouchon fails to teach the specifics of an opening or mechanical fastener.
Pujoi teaches the opening (102, generally where 98 is pointing to in Fig. 3, column 3 line 29-40)has a depth that extends from the bottom (bottom surface of 102, Fig. 3) of the cavity (20) to a contact surface for the mechanical fastener (98, Fig. 3), 
Mouchon in view of Pujoi fail to explicitly teach wherein the depth is at least 5 mm. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the distance of the mechanical fastener and the bottom of the cavity of  Mouchon in view of Pujoi being at least 5 mm, in order to ensure that there is sufficient room that an electrical connection is not made as well as providing sufficient space for the fastener.

10, Mouchon teaches the bottom of the cavity (bottom of 7 where 27 is located) is formed by an electrically insulating plate (the flat surface that the pins protrude into in Fig. 4; specifically, paragraph 0070 teaches that 7a is electrically insulating and if the plate of 7a wasn’t insulating then power wouldn’t flow through the light because there would be a short circuit), wherein the receptacle (27, Fig. 5, Paragraph 0076) is mounted to the plate (Fig. 5).
Mouchon fails to teach the plate is connected to the housing by a mechanical connection element that at least partly projects away from the cavity in the vertical direction, wherein the mechanical connection element is entirely framed by the housing in the lateral directions and wherein the housing projects beyond the mechanical connection element in the vertical direction by at least 5 mm. 
Pujoi teaches the plate (10, Fig. 1) is connected to the housing by a mechanical connection element (98, Fig. 3) that at least partly projects away from the cavity in the vertical direction (the direction that the pins protrude into, Fig. 3), wherein the mechanical connection element is entirely framed by the housing in the lateral directions (specifically the mechanical connection element is recessed into a hole in the housing, Fig. 3) and wherein the housing projects beyond the mechanical connection element in the vertical direction (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the connection method of Pujoi to the bottom of the cavity of Mouchon, in order to teach a different connection method that is commonly used in the art as well as providing a stronger connection via the pivot pin of Pujoi thereby preventing damage to the housing.
Mouchon in view of Pujoi fail to explicitly teach wherein the housing projects beyond the mechanical connection element in the vertical direction by at least 5 mm.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/            Examiner, Art Unit 2875